 

Case 1:17-cr-00274-ALC Document 42 Filed 08/2

aa! auc 27 zozu

“ANDREW L. GARTER, JR.
U.S. DISTRICT JUDGE

 

  

 

 

 

 

 

August \8, Zoro

 

 

 

 

 

 

 

 

| lic nel / Moore oe Casete /: | 4 Choo2 24-00
kk FIGP- O84 a _
USP Lewisbot. Cownp OS. v. Lionel WO Noo

Po Bok ZOCO

 

 

 

 Lewssbom, Ph (4654

 

 

 

 

Ret Covapassio rake. Release. fheguest - (RQ USC BS FUE KIA)

 

 

 

 

 

Dear benerable Andeeo L. Cortec Sey

 

 

 

Tan wnrivg qoo sir te Cegues’ Compassion

 

 

 

 

Release. Via 18USC BSSLCECICANG) due bo achue _
— Cases oP CodiWdt% a& Lewisbore OSP. whack
adjous the satelite Cau L own lovgeel mn, anch

 

 

 

ahores stall oA the USP Lewis hur Camp
C Cay 7 y. TL. eve ade rly rng, Wealth 1gsves, :
(extenuating, Fecmily CW COM Ss tasles ) Oooven Cohelol Aehion,,
GN PA WALA Ceetciors esl nora Hanger
xo Ake Common or otters, anc have @

 

 

 

Noble celrase plan. TL rave. exaust me BaP

 

 

 

GAM war srtfakt ve cewedhes “lSO.

Ree a COO Ac.

 

 

ot GTA GA AO Qe Ad \ot ty we, in carcere-tech

 

 

| \Wwadwidoal, wha eller (O months af svoccegsfl
USPO/ Ke Dal Rbese. CUsoseTs) was
ASS ane te a Federal Peson Camp. To wes
sent to USf Levis bora, Camp Co Came °) doe
tm Vv leetnee nest mu homme, a Wig bear Level

—e

 

 

 
Case 1:17-cr-00274-ALC Dpcument 42 Filed 08/27/20 Page 2 of 9

medical doe oe ma heallk cssves, andi
1k \arnna CNAR. ZL am now GO% dove
my. ebhttive sentence, Wi frease set
Le Myember 24, 2020 - post Hares morkhs
owe, howevet, on Svly SO, toto he

\ CrtI\S 00 &, Carn wWwaS addressech dak Ve Rest

 

 

 

dactakata con®ened COSA woad at fae ad joi mag a
USP. Since. Ny and now onlu 312 weeks”

 

 

A Se weeks
- laker, Me ecttachedd USP hag over S'S” CaseS.
‘T+ Sel each eK POM entiall CVD Lnmatés anc

Ste Q0 | See Wwe). oe. ao 1 COMONMAVIUS. .!
—Staldl af the USP work also at the Canp

 

 

— Otkacled Ke it, inmates Pron the Camp
—a\so gonk\nwve +e co- mg lo wit, OS? 3 tall _

 

 

AM val Keer ANSON sobs at ho. C. O. (040212 F
Cente and Ulaske Water Bar Sween site. Lamates

 

 

ak wore ak the Amanina cenrxer also World
Mor C.e. Lawmiby, Me wloerS_

L Te ONS wr SS\OI\ ol Ww Cecté CY) Akwova\s Coneawrehun
| ods ake CL Wikw CameelS sta Of Pow ily. mes leev-s
bo Comets via he, Teng Center Ordos les- is

 

 

CO. potential COA a boc \w lection ot ol Cawpers .
Wee Sawe_ ro ky, OSe ata ks Loo Cheung ark (ao kly

 

XS
| a Cone ond OSPF, Wich share dye same.
| COM Pounek. andk $ te GL alice. - Vendors j Aelwere

 

 

Pecsonce\ anck Comktactors co mirgly at fle
USP. ane Camp thos cheating an additional
tans mrissten Guenve 4o many Yu laerdlele Cones
\loe WE - LAY S Monwas 4a, Cache, ‘ae Cousl |
oe @ Rock <enGnce should Lo be inlertd-

| -2- |

 

 
Case 1:17-cr-00274-AL@ Document 42. Filed 08/27/20 Page 3 of 9
Healthy Tssves

RK the eqge of 74 Croo4) LT
Was Skok A ones and © viced mol: ple avec,
SS ) . \
 Matoak and gladom ual (be SQUwa SOARES

rr q , op ed

| IX Pcs Solar car ESO Prag ec\ (Wn beckon egw .
_ eso Prag -ecr\ Cecongtrockion on mu hebealho
Te. CONISIA vires fs nek doom at the USP

Mosk \eely ore Amnon ASQes oto mabe.

 

 

wmobe Jstadl carcciess two. TL have «4

 

— Gorn OC wised AWE. Crow va. CoO” slriok

\ q -
wovnd ap pu. Hiroe , Post Sota ico esopheoee(
in Seckion and Yecon sk ockion . Codd (A o ttacks

 

 

be COL AA arch Places me ak lIneler mse ot

 

| ac ak Nt Aisaldura ok AN Qee Lecd The poet
CS munkss Onti\ ma release, eortcdh lane lethel
for Wren, 12 Aw kectel. fF, Oe Yee ConQirmeck —

coffers afe Neck cool anc an Gn Known arto

 

ek alent carnes hee tsa. The Carp wretes
Comunrgle, wih OS CO. anc C.O. Lawns lo mM eorbes.
The USP and Cawp shoe SstaGe and verdes rok

one another, Condos of (nlectious Wansrssi

 

 

 

| Gre clear qo pleseat ding “vs, because. of fase
| Con Ac Fionn |
Mo 2 Extenvating Taymly Grceowr stances

 

a ¥

My mprisonment tras been Ai Mutt on my

[ Pca  esepecally eae rewloeonr whe S$ nour

 

Be CS old. Flas ful » was bern OL eL LZ
Gerke to pason gad Ihacn'd heen aGht 6 see
We OT lhond wd dehy (V2, Nod, le case fle

 

 

 

| Uses IS Qr\on Lew slow Prison Complex, We ae
ow. lecle Aown. Thes, ne NV 1S 7 +e Camp oC

 

 

 
 

Case 1:17-cr-00274-ALC Déféument 42 Filed 08/27/20 Page 4 of 9
reo holley

My, (elease mod ) nox msl Gf Dur. Patleress _
: ehduld Te \wecome intected, OC warcrea S reonths
Onddd_ “te Rot scledued felease. Lm plagw -

 

 

Ch. Ppokenka\ lo Abra Lda tine, AME GUE ~fle_

pon’ ZB meonrtiks - Adord we in bectron oaks \ uw —
[2d /zo rela. cele qriucs. Tho states WE

 

 

 

 

| reqs a
be Keor “ke he arnual Leuws burg Camp are
pyle JT was a OSPO/PTS | (re. Tal feeeasec,
™ Aen \S geet vk da ogieer ACeG cola Past.

 

 

 

 

. Co erd Sie was caloroad on A Mt SSLOM “WYO
Por School ant drowned in He rokel pool. Tes
| pre feond \oss echoes ro vg We daly « TF fe
TT were. Xd laccome mected and ave mu

redaAb em moouled lee fotlerlass Geach a fawn

 

6 foul Hw ile with Cvror ~prOUS qnek. -
: Re\doi ite wa

 

EL completed He BPs SOO ke
Q Ve monkk PesidenkKal Dros arch Abecobol
Rea OWN C QrAaP Gnd qrdsabed | T+ Us an

Cvye Kew vee and Gal vinkace choewiced Depenrcenca

 

 

and Coanchve laebouroral Ntevenpye POqany Because

on

- { radooked awk . \Aw9e, AO Violence of

 

 

: Picco wn “ Past of \nskank case, have

 

 

Leen Quatcec® bok ore Wear o OR pry
Senter, And ( mordkhys home. Ae-kentron.

| “\his AS nu. aa lrAgimne_ che tentow ha LS Now
| 11/24/2022. LZ -gm simplg Now 17 4 HOlLb iw’

 

 

 

 

PLATTEN - being ZL a Cadueted Ge completed
CARP bot have S months of Simp wactingy
until /24( 2020 wpils areond. T cvkl be’

 

 
Case 1:17-cr-00274-ALC Dogument 42 Filed 08/27/20 Page 5 of 9

/ rected wrth may S pon Loa oy panod

ond alt He frevebits of RMAP was
Miso, while on USPO/PTS., ZL was 4 rece

 

 

Celcasee curd QP (oUeWN _ tT can con boron ark
Com ply ko. probation J sopervised rcease—
T ad co Le 16 ments pose

70 GSS vient Lo A WAL) 1A WA SOON? “4
2 gee a sen Cary ~ Learsbucg USP / Camp,

— TD mek ad Cor p\ieck cork, \B OSE BAZCSY
Ce ee SIN qole & Ko Starchords threw , CaN NOW,

: cones dy ows.

 

 

and Wo VALU to \VN 3S cools, (rqacdles ot

(Corr passionate (hence lee ima, guarded col a
Rox L an not a — dargu 39 She cormnan hy

 

or collers oo lekig | TT Jas chao wed el gi ble

onder \S OSC 3G 2\Ce) Por a Qear ott, Ave
ho RDAP Comp e-krow pws [ack of Serio

 

 

 

— yrolence. ot, Prreanng VA ars cis Co presents

(Trek OSCO/PTS standards under 13 osc. s/déeg)
1 problous

AS Qa Ceasee- Ley JO months 13 ithoot Aer
a \wave. cCompletedl Onc\ adroated Prom “an
Wwenswe Ce lrabe vi hoki ow (Peg (awn also. FL

aw Suwrt by. Watkin Alowrch GO Aa & vay My
God ot wm o Poetic Ssenence completed

 

 

 

bot Pearra. SIwoux next cloof at the USP

 

(sn 4 “okie Lote amon as PCS a

Pt

 

 

 

 

 

 

 

Caftle(S 0% CHESS Over |
m Coon g VIG ORE of Ah “sf éL parva te of
o on €04C40P Ah 4 f forming On @ Baer ty besl& |

 

 

 

; ar - ese tigoree L Anal. fhe roselgl USE
| of rey q coduatew Gel ie keooved

ff 7h we Z my) loaned rteld ing » arel worked —

the Came s weldin Sho ; the.
af ds yA lo de down . 5 he C awp iteell ws

 
Case 1:17-cr-00274-ALC 1 Docut&ent 42 Filed 08/27/20 Page 6 of 9

CoN sos SEC OCA. Feeley iw-kendeck Coy
Ake least dangers, lowest (isle ancl most

 

 

Jo Peonces, thycical buveers, walls er are-ed
Gl As niet io mates Low CS Ca ping. “ll
al (Cayrpets’ love ave Kept hve by Aer “own
Lt volition and sell will. Z ean housed at a

 

 

 

 

 

 

 

| iO & Fee. Cap bar She yas f Pains of

/
security needs. L am eemcd OT Cos tody
foo. Z Canecl yg GE) eo. Lo made He nost oot oF oy

tien 2, Release Plan

 

 

 

TaN QO Naas TL col \se_ Ce le usina_ +.

 

 

\ . QO
Ake DS awre- addless T ces deck WW ae nw model

 

Pre Trak lease \ elec cece. ZF f granted Jamel ite
fekease Z UH report Shere. Gnd (Oe Sccte. fleve.

 

GISO. Z eas neel el Arh a? Lewes burg Coop
gad competed CAAP KE. Fhe welditg Sho

 

 

is closed’ Aue fe COUN 19 at Pre. atticled
USP, gad Zz Gado eted LOAP - Lawn.

! sa ela. Un? Sack mon. Oork GO Ads s - ho pina
ino’ tp he Wlecked ard see red S Ugear
OX Uo was born ABET FO care te

 

/ CU2lS laure. Cam aj oad has hee _ptoot 2 ola,

 

 

 

 

7 Legal Arcqueen +

 

 

 

Pease. Sec Cucloseck June. Zoe LOC Bor

 

Gdns vo 4a Ke Comedy, CRe-9) and Covfe spondhin
oly. OU | COLO Clonal ol yw Conde SSron acbe,
Reese Ci& ec 2SB2 Ce NCA) J log muy
— wacden. “LD have mek 3 3682 exhaustion,
(SN GON Ce rent: ZT pil eye, You now A. ae ponsdre on

J .

 

 

 

 

 
Case 1:17-cr-00274-ALC -Dipcument 42 Filed 08/27/20 Page 7of9

anc Qorkmref eA +o ser te We COWm passconate
Cee ase. Thee Fire | Sep Ack a sed Neceuleer
J2erve -toolt. autos 4 Qu) Sud dyer Are BoP

 

Awector Weng tHe oly Percon alleved +o

os

 

 

Miro ern A couck Les Compassionate cleave.

 

PR ker eclaoskien Ake mate Can now petrhons

 

 

 

 

/ 6 UVSC 8S & 2% eSC1\CANG). Ad SO. He ole
| VL) .S. Ss. Cc. ( Sendencina_ Corr mr! S107) ps\ vo
- statement »WaQw mea de. closole&. Under He

 

 

Gersk Skee Ack's changes —te Compassion e-be_
(@le ace omens. ZL ve the abi hy ts

 

/
hong GQ Moho Cn my dwn Lehalh grace. L.
py edt CLAGISHION » Shick L Aave. You Jae

 

 

atone e qrot the motion gad no loags

 

hava sdisng by @ now ovtdgtd USSE :
Ly, A nent

 

olly Ss
f | a Coan Aosvon,

 

 

 

a aS kL ave fo , WS AE YO % Complebecl
e oe ckwe senkence. ak CQ VAAN OS OR Sect

| Coun P , hie row Comb rave and WAC SEAL Ly
Caces c> p coniicrmed COVUWLY reve. at Lewaburg,

 

 

 

| man Gemons*toked (ehalalitation and S4 fed 4
Ss ‘ fi ’ 7
. Communit p MOE evtenvétad Hvar ly

CireumStinles , J iindele 4 health Lond bon y

(EC Se NCe of Gn CAE OrdinNGlY fanrtevare, aul

 

 

ust G dass of ICA eda ting he fre.

LY j
t\ 124 [Zo ZO‘ ceeace. to home. deLentioy,

 

 

 

LM fiigt gov AV Cop pollecf Spo grant PVE C. pnwrecbi at
! Respect bully. 5 lem tted,

(Ce lease. .
Cems) Lane ploore LFNCF-O87
)_4.

 

 
Federal Bureau of Prisons

U.S. DEPARTMENT OF @a@gech:17-cr-00274-ALC DOcUMRBOVESMFORUDVANISTACCIS Ot REMEDY

 

 

Type or use ball-point pen. If attachments are needed, submit four copies, Additional instructions on reverse.

    

From:

 

LAST NAME, FIRST, MIDDLE INITIAL
Part A~- INMATE REQUEST

REG. NO. UNIT” INSTITUTION

 

 

 

 

DATE SIGNATURE OF REQUESTER
Part B- RESPONSE

RECEIVED

JUN 22 2020

ADMIN REMEDY CLERK
USP LEWISBURG

 

 

DATE WARDEN OR REGIONAL DIRECTOR

If dissatisfied with this response, you may appeal to the Regional Director. Your appeal must be received in the Regional Office within 20 calendar days of the date of this response.

oy

SECOND COPY: RETURN TO INMATE CASE NUMBER:

 

CASE NUMBER:
Part C- RECEIPT

Return to:

 

 

LAST NAME, FIRST, MIDDLE INITIAL ” a REG. NO. UNIT INSTITUTION
SUBJECT:

 

 

 

DATE RECIPIENT’S SIGNATURE (STAFF MEMBER) BP-229(13)
USP LVN APRIL 1982
Case 1:17-cr-00274:ALC Document 42. Filed 08/27/20 Page 9 of 9

Admin. Remedy No.: 1026746-82
Part B- Response

ADMINISTRATIVE REMEDY RESPONSE

This is in response to your request for Administrative Remedy
received on June 22, 2020, wherein you request a Compassionate
Release due to the COVID-19 pandemic.

Title 18 of the United States Code, section 3582(c) (1) (A),
allows a sentencing court, on motion of the Director of the BOP,
to reduce a term of imprisonment for extraordinary or compelling
reasons. BOP Program Statement No. 5050.50, Compassionate
Release/Reduction in Sentence: Procedures for Implementation of
18 U.S.C. §§ 3582(c) (1) (A) and 4205(g), provides guidance on the
types of circumstances that present extraordinary or compelling
reasons, such as the inmate’s terminal medical condition;
debilitated medical condition; status as a “new law” elderly
inmate, an elderly inmate with medical conditions, or an “other
elderly inmate”; the death or incapacitation of the family
member caregiver of the inmate’s child; or the incapacitation of
the inmate’s spouse or registered partner.

 

A review of this matter revealed you do not meet the criteria
for a Compassionate Release.

The BOP is taking extraordinary measures to contain the spread
of COVID-19 and treat any affected inmates. We recognize that
you, like all of us, have legitimate concerns and fears about
the spread and effects of the virus. However, your concern
about being potentially exposed to, or possibly contracting,
COVID-19 does not currently warrant an early release from your
sentence. Accordingly, your RIS request is denied.

If you are dissatisfied with this response, you. may appeal to
the Regional Director, United States Federal Bureau of Prisons,
Northeast Regional Office, United States Customs House - Seventh
Floor, Second and Chestnut Streets, Philadelphia, PA 19106,
within twenty (20) calendar days from date of this response.

Date RADHYE/ Spaulding, Warden

 

 

 
